                                                                 JS-6
1
2
3
4                       UNITED STATES DISTRICT COURT

5          CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

6
     WALTER FORD,                                      Case No. EDCV 18-0893 JGB
7                                                                (SPx)
                                          Plaintiff,
8
9                v.
                                                             JUDGMENT
10   THE OUTHOUSE, INCORPORATED, a
     California Corporation,
11
12                                     Defendant.

13
14
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
15
16
17        Pursuant to the Order filed concurrent herewith, the Motions for Summary
18   Judgment by Defendant The Outhouse, Incorporated is GRANTED. Plaintiff
19   Walter Ford’s complaint against Defendant is DISMISSED without prejudice.
20
          Judgment is entered in favor of Defendant.
21
22
23   Dated: May 15, 2019

24
25
26                                         THE HONORABLE JESUS G. BERNAL
                                           United States District Judge
27
28
